Citation Nr: 1755791	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-31 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Caroline


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral knee condition.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral big toe condition.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for back condition.

3. Entitlement to service connection for bilateral knee condition. 

4. Entitlement to service connection for bilateral big toe condition. 

5. Entitlement to service connection for back condition.

6. Entitlement to service connection for bilateral hip condition. 


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from May 1973 to January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 and April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Colombia, South Caroline, respectively.   The April 2009 rating decision denied the claim to reopen the issue of service connection for back condition, bilateral knee condition, and bilateral big toe condition.  On the other hand, the April 2013 rating decision denied service connection for bilateral hip condition. 

The Veteran testified at video conference hearing before the undersigned Veteran Law Judge, in July, 2016, and transcript of the hearing is of record.   

The issues of service connection for back condition, bilateral toe condition, and bilateral hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran did not timely appeal the December 1988 rating decision that denied service connection for knee condition; this rating decision became final.

2. Evidence received since December 1988, relates to a previously unestablished element of the claim and raises a reasonable probability of substantiating the claim.

3. The Veteran did not timely appeal the July 2005 rating decision that denied service connection for back condition and bilateral toe condition; this rating decision became final.

4. Evidence received since July 2005, relates to a previously unestablished element of the claims and raises a reasonable probability of substantiating these claims.

5. The Veteran's bilateral knee disability is etiologically related to his military service.


CONCLUSIONS OF LAW

1. The December 1988 rating decision that denied claim for service connection for knee condition is final.  38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received, and the claim for service connection for knee condition may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The July 2005 rating decision that denied claims for service connection for back condition is final.  38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1103 (2017).

4. New and material evidence has been received, and the claim for service connection for back condition may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5. The July 2005 rating decision that denied claims for service connection for bilateral toe condition is final.  38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1103 (2017).

6. New and material evidence has been received, and the claim for service connection for bilateral toe condition may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

7. The criteria for service connection for a right knee disability have been met. 38 U.S.C.A. §§ 1111, 1112, 1113, 1131(2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal with respect to the claims to reopen service connection for bilateral knee condition, back condition, and bilateral big toe condition, as well as the service connection claim for bilateral knee condition on the merits.
 
Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
II. New and Material 

In general, the RO's determination not appealed within one year becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (2012).  

 "New" evidence means evidence not previously submitted to the RO.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a)(2017).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

Here, in December 1988, the Veteran's claim for service connection for knee condition was denied for lack of current disability.  Because the Veteran did not appeal the denial within one year, it became final.  Since that time, the Veteran has testified at a videoconference hearing in July 2016 that he was diagnosed with arthritis. Because his testimony was not considered during the December 1988 decision and it goes towards unestablished element of the claim, it is new and material evidence, which is sufficient to reopen the claim. 

Similarly, the Veteran's claims for service connection for back condition and bilateral toe condition were adjudicated by way of a July 2005 rating decision, which was not appealed timely.  At that time, the claims were denied for lack of evidence showing injury in service.  However, in the July 2016 hearing, the Veteran testified that he sustained injury when he was airborne status where he engaged on numerous parachute jumps.  This testimony is new evidence as it was not considered previously and it is material because weighs in favor of establishing in-service injury. 

Therefore, in light of the low threshold for reopening claims noted above, the Board finds that new and material evidence has been received, and the Veteran's claims for entitlement to service connection for bilateral knee condition, bilateral big toe condition, and back condition are reopened.

III. Service Connection 

The Veteran is seeking service connection for bilateral knee condition. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic diseases that manifest to a compensable degree in service or within a 1 year following discharge from service may be service-connected on a presumptive basis under 38 C.F.R. § 3.309(a).  Where there is insufficient evidence in the record to establish in service incurrence or diagnosis of a chronic disease, continuity of symptomatology may be sufficient to presume that a specific chronic disease was incurred in service.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge). 

In this case, the Veteran has a current disability, as he has diagnoses of mild degenerative changes of the right knee. See VA examination note from July 1988.  

The Veteran testified that his bilateral knee pain started in the military.  See Board Hearing Transcript at 5.  The Veteran engaged in parachute jumping several times, which he contends injured both his knees.  He further testified that he fell off of his bunk injuring his right knee in 1973.  Review of his service treatment record shows that the Veteran was treated in June 1973 for left knee pain after falling from his bunk.  Given that the medical record was created contemporaneously, it has more probative value than the Veteran's recollection during his July 2016 testimony, where he stated that he injured the right knee. However, considering the incident occurred over 40 years ago, the inconsistency does not dimension the Veteran's overall credibility. To the contrary, the Board finds the Veteran's testimony that he had pain in both knees after parachute jumping in service credible and highly probative in establishing injury in service. Therefore, the second element of a service connection claim is satisfied. 

The July 1988 examination found a mild degenerative change in both knees, which is arthritis and a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the nexus element maybe presumptively satisfied. 

While in service, the Veteran complained of left knee pain and sought treatment in June 1973 and May 1986.  Notably, the Veteran separated from the military in January of 1987 and filed a claim for his knee in May 1988.  As noted above, a VA examination from August 1988 showed that he had mild degenerative changes in his knees.  This diagnosis shortly after separation supports the Veteran's contention that he had pain in both knees since his military service. Furthermore, medical records from Atlanta VA Medical Center show that the Veteran sought treatment for chronic knee pain periodically. The Board finds that the Veteran is competent to report the pain he is experiencing and his assertions are found to be credible.  Thus, although the Veteran was not diagnosed with the chronic disease while in service or within the presumptive period thereafter, affording him the benefit of the doubt, the Board finds that continuity of symptomatology has been established by the medical evidence of record. 

Therefore, the Board finds that the mild degenerative change in both knees is presumptively service-connected as a chronic disease under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b).  


ORDER

The claim for service connection for bilateral knee condition is reopened. 

Service connection for bilateral knee condition is granted. 

The claim for service connection for bilateral toe condition is reopened; the appeal is granted to this extent only. 

The claim for service connection for back condition is reopened; the appeal is granted to this extent only. 


REMAND

The Board regrets further delay, but additional development is necessary to adjudicate the remaining claims. 

The Veteran underwent VA examination in September 2012 for his back and bilateral hip conditions. The examiner opined that the Veteran's back and bilateral hip conditions were less likely than not relate to his military service because his service treatment records lacked evidence of complaint of back or bilateral hip pain. The Board finds this opinion inadequate to the extent it failed to consider or comment on the Veteran's lay statement regarding injuries he sustained during parachute jumping.  

With respect to the Veteran's bilateral big toe, the record contains a negative nexus opinion issued in August 2012.  In that opinion, the examiner stated that he has degenerative joint disease of the 1st MTP joint, but did not provide an opinion as to whether the condition is related to the Veteran's military service.  Therefore, this opinion is inadequate to adjudicate the claim. 

Furthermore, during the hearing the Veteran has raised secondary service connection claim to the extent he testified that a doctor told him that his back and bilateral hip condition maybe caused by his service-connected feet condition.  This contention requires further development before the Board can adjudicate the claim. 


Accordingly, the case is REMANDED for the following action:

1. Update VA medical records 

2. After completing directives #1, the claims file should be returned to the September 2012 VA examiner who provided the nexus opinion regarding the Veteran's back and bilateral hip condition or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question (:

A. Is the Veteran's back condition at least as likely as not (50 percent or greater probability) etiologically related to his military service?

In the alternative, is the Veteran's back condition at least as likely as not (50 percent or greater probability) caused by his service-connected bilateral feet disabilities; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition has been aggravated by his service-connected bilateral feet disabilities. 

The term "aggravated" in the above context means a worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

B. Is the Veteran's bilateral hip condition at least as likely as not (50 percent or greater probability) etiologically related to his military service?

In the alternative, is the Veteran's bilateral hip condition at least as likely as not (50 percent or greater probability) caused by his service-connected bilateral feet disabilities; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip condition has been aggravated by his service-connected bilateral feet disabilities. 

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

When answering all of the above, the examiner is asked to consider and comment on the Veteran's lay statement regarding the injuries he sustained during his numerous parachute jumps. 

The examiner's opinion should also consider the Veteran's statement that he continued to have chronic pain after separating from the military. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.  If the above cannot be determined without additional examination, such an examination should be scheduled.

3. After completing directives #1, the claims file should be returned to the examiner who provided the August 2012 nexus opinion regarding the Veteran's bilateral big toe condition or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question:

Is the Veteran's bilateral big toe condition at least as likely as not (50 percent or greater probability) etiologically related to his military service?

In the alternative, is the Veteran's bilateral big toe condition at least as likely as not (50 percent or greater probability) caused by his service-connected bilateral feet disabilities; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral big toe condition has been aggravated by his service-connected bilateral feet disabilities. 

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

When answering all of the above, the examiner is asked to consider and comment on the Veteran's lay statement regarding the injuries he sustained during his numerous parachute jumps. 

The examiner's opinion should also consider the Veteran's statement that he continued to have chronic pain after separating from the military. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.  If the above cannot be determined without additional examination, such an examination should be scheduled.

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5.  Then, readjudicate all the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


